                             Case 2:20-cr-00092-SSV-KWR Document 1-3 Filed 09/18/20 Page 1 of 1

                                                                                                                                                     PER 18 U,S.C.3,I70



 BY: flrNFoRMATtoN                         E
               n Luvenite E Otn", than Juvenile
           Sealed:
                                                  tNDtcTMENT                              *':::
                                      DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT




                                                                                                                                                             92
Matter                                                                                            USA vs.
! Pre-lndictment Plea fl SupersedinS E Defendant Added                                         Defendant:
                                                                                                                    CHANDRIKA BROWN

                        f] tndictment I Cnargeslcounts Added
                        I I lnformation
 Name of District Court, and/or Judge/Magistrate Location (City)                               Address:                sde    sEcT.[t                     [YlAGT
 UNITED STATES DISTRICT                  CoURT EASTERN
 DISTRICT OF LOUtStRrun                                Divisional Office

                                           Patty Ortiz
 Name and Office of Person
 Furnishing lnformation on                      U.S. Atty               U.S. Agency
 THIS FORM                                 phone    No. (504) 680-3159                                  lnterpreter     Required        Dialect:
 Name of Asst.
 U.S. Attorney               Brian M. Klebba
 (if assigned)                                                                                  Birth
                                                                                                          1   991
                                                                                                                                             E     uate       ff      ruien
                                                                                                Date                                         ZI    Femate     (if applicable)
 Name of Complainant Agency, or Person (& Title, if any)
    Federal Bureau of lnvestigation, SA Robert Orvin
                                                                                                                                      xxx-xx- 9881
                                                                                                Social Security Number

     [-l     person is awaiting trial in another Federal or State Court
             (grve name ot court)
                                                                                                                                    DEFENDANT



              this person/proceeding lransferred from another district
                                                                                           lssue:         n         w"rr"nt     E       summons
              per (circle one) FRCrP 20, 21 or 40. Show District
                                                                                           Location Status:
                                                                                           Arrest    Date-                   or Date Transferred to Federal Custody
             this is a reprosecution of charges
             previously dismissed which were                                                    E       Currently in Federal Custody
             dismissed on motion of:

                  n                                                                             n       Currently in State Custody
                      u.s. ottv   E   Defense
                                                                       SHOW                               fl        writ Required
           this prosecution relates to a
           pending case involving this same
                                                                     DOCKET NO-
                                                                                                E       currently on bond
           defendant. (Notice of Related
           Case must still be filed with the
                                                                                                tr      Fugitive
           Clerk.)
    n      prior proceedings or appearance(s)
           before U.S. Magistrate Judge
                                                                     MAG, JUDGE
                                                                      CASE NO,            Defense Counsel (if any):                 P. Lindsey Williams
           regarding this defendant were
           recorded under                                                                         ! reo !                 cLn       !     Rrro
Place of          Orleans Parish
                                                                                                         fl     Appointed on Target Letter
offense                                                     County


                                                                                           I         ffri.    report amends AO 257 previously submitted

        OFFENSE CHARGED - U.S.C. CITATION . STATUTORY MAXIMUM PENALTIES - ADDITIONAL TNFORMATION OR COMMENTS

Total # of            Counts 4                     (for this defendant onty)

Offense                       Title & Section/'
Level ('1, 3,4)
                           (Pettv = 1 / Misdemeanor = 3 / Felonv = 4)                                Description of Offense Charged                                Count(s)
4                 Title 18 USC Section 371                                        Conspiracy to Commit Mail Fraud                                                     1


4                 Title 1B USC Section 1341                                       Mail Fraud                                                                          2-4
